Citation Nr: 0429572	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  03-02 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of fracture of the left femur.  

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a fractured radius and ulna, left forearm, with 
limitation of motion and hypesthesia.  

4.  Entitlement to a rating in excess of 10 percent for 
residuals of fracture of the right radius, with hypoesthesia 
and slight limitation of motion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans 




ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from February 1962 to 
September 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Boise, Idaho.  The 
appeal ensued following an October 2001 rating decision in 
which the noncompensable rating in effect for the service-
connected residuals of fracture of the left femur was 
increased to 10 percent.  The 10 percent ratings in effect 
for the service connection right and left forearm conditions 
were confirmed and continued.  The veteran's claim for 
service connection for diabetes mellitus was denied in a 
March 2002 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As to the claim for service connection for diabetes mellitus, 
the service medical records reflect that the veteran had a 
history of high triglycerides and fasting blood sugar levels 
in 1982.  A diagnosis of diabetes mellitus was not recorded 
at that time, but was diagnosed approximately 6 years after 
discharge from service.  The veteran contends that the 
inservice findings represent the onset of his diabetes 
mellitus.  

The veteran contends that his diabetes mellitus is secondary 
to exposure to Agent Orange.  While the veteran contends he 
was stationed in Thailand, it is unclear whether it is the 
veteran's contention that he spent time in Vietnam.  His 
complete service personnel file is not of record.  The AMC 
should attempt to obtain clarifying information with regard 
to the presence of the veteran in Vietnam.  The Board 
acknowledges that there is a possibility that the veteran may 
have had some sort of Agent Orange exposure outside of 
Vietnam.  The Board would also note that the Veterans 
Benefits Administration provided briefing materials to 
Veterans Service Center Managers in March 2003, of which 
there is a Summary, as to information provided to VA by the 
Department of Defense regarding the use of Agent Orange 
outside of Vietnam.  The listings involved were primarily 
from the Army, but apparently Air Force records do exist.  
The AMC should address that possibility in this case and the 
Board recommends that the contacts exhibited therein should 
be contacted for a full determination.

As to the veteran's claim for increased ratings for 
conditions of the left femur, left forearm, and right 
forearm, the Board notes that the veteran's last VA 
examination was in October 2001.  In statements to the Board 
in May 2002 and January 2003, the veteran has reported 
increased symptoms associated with his disorders.  

VA's duty to assist includes obtaining recent medical records 
and thorough and contemporaneous examinations in order to 
determine the nature and extent of the veteran's 
disabilities.  38 C.F.R. § 3.159(c)(4) (2004).  Additionally, 
assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  


Accordingly, this case is REMANDED for further development:  

1.  The service department should be 
asked to provide the veteran's complete 
201 (service personnel) file to provide 
as full a report as possible as the 
veteran's locations, duties, etc., in his 
time overseas.  If possible, the nature 
of the locations and specific 
responsibilities of his units as shown on 
his separation documents should be 
verified for the periods of time in 
Southeast Asia.  

2.  After completion of #1, the AMC 
should search for the presence of the 
veteran's units in association with the 
evidence available as to exposure to 
Agent Orange Outside Of Vietnam [See 
Summary, Veterans Service Center Manager 
Call, March 2003, Policy Staff Items, 
cited above].  

3.  The AMC should ask the veteran for 
names and addresses of private and VA 
physicians who have treated him since 
April 2002.  After obtaining any 
necessary authorization, the AMC should 
obtain copies of any more recent private 
and VA medical records pertaining to the 
service-connected left femur and forearm 
conditions for association with the 
claims folder.  If, after making 
reasonable efforts to obtain named 
records, the AMC is unable to secure 
same, the AMC must notify the veteran and 
(a) identify the specific records the AMC 
is unable to obtain; (b) briefly explain 
the efforts that the AMC made to obtain 
those records; and (c) describe any 
further action to be taken by the AMC 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.  


4.  The AMC should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and severity of the 
left femur and right and left forearm 
disabilities.  It is imperative that the 
examiner reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.   The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings, 
including specifically active and passive 
range of motion, and comment as to 
whether arthritis is demonstrated in the 
left femur, or right or left forearms.  
He/she should also comment on the 
functional limitations, if any, caused by 
the veteran's service-connected left 
femur, and right and left forearm 
disabilities in light of the provisions 
of 38 C.F.R. §§ 4.40, 4.45.  It is 
requested that the examiner provide 
explicit responses to the following 
question:  

(a)  Do the service-connected 
disabilities involve only the joint 
structure, or does it also involve the 
muscles and nerves?  

(b)  Do the service-connected disorders 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation?  If the 
severity of these manifestations can not 
be quantified, the examiners so indicate.  

(c)  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected disabilities, or the presence 
or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disabilities.  

5.  After completion of #1 and 2 and IF 
the veteran's exposure to Agent Orange 
cannot be verified, the AMC should 
request a VA medical opinion as to 
relationship of the veteran's diagnosis 
of diabetes to his service.  The 
physician should review the claims file 
including the veteran's lab results 
during service in 1982 and provide an 
opinion, if possible, as to whether based 
on those results the veteran had diabetes 
during service.  The physician should 
provide a complete rationale based on the 
facts of the case and sound medical 
principles for this opinion.

6.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.    38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice of the scheduled examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

7.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the veteran 
of all relevant actions taken on his 
claim for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations to include 38 C.F.R. §§ 4.40, 
4.45.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




